Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s has addressed the vast majority of the issues raised in the Non-final office action dated 7/19/21.  Even though the claims of the instant application have been amended, the effect is to bring the scope of the inventions closer to each other.  Therefore the provisional double patenting rejection has been revised to address the amendments to the claims of the instant application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 (fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	para. [0004], line 6, “robot’ss” should be “robot’s”;
b.	para. [0006], line 1, “crossection” should be “cross section”;
c.	para. [0007], line 1, “crossection” should be “cross section”;
d.	para. [0014], line 5, “practicies” should be “practices”;
e.	Para. [0018], line 2, “inside the room of the outer housing” should be  “external housing of the substation”;

g.	Para. [0027], line 1, “doors are” should be “door is”;
h.	Para. [0041], line 14, “room in the outer housing” should be “external housing of the substation”;
i.	At end of para. [0041], add “58	human operator presence sensors”.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:
a.	Claim 5, line 2, “repair and maintenance area” should be “a repair and maintenance area.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 5 of copending Application No. 16/727,982.


16/727,982 (claim set dated 10/4/21)
1. A substation comprising:

a switchgear or controlgear configured for unmanned operation and maintenance;

a substation entry door configured to permit a human operator entry into the substation;

an inner room, in which the switchgear or controlgear is located, the inner room being hermetically enclosed closable by an outer housing; and

an inner, automatically operated door lockable against the outer housing;


a robot system having a movement area that extends from the inner room, to a human-machine interaction area outside the inner room, but in the substation internal space, 

a substation internal space within the substation outside the inner room;


where spare parts are stored in a spare parts hand over area, for maintenance,






wherein the substation entry door is configured to be unopenable from outside the substation while the inner, automatically operated door is unlocked.

2. The substation according to claim 1, comprising:

human operator presence sensors within the substation internal space,

wherein while the switchgear or control gear, are energized, a lock at the door of the inner room automatically locks the door, and

wherein inside the inner room only the robot system is allowed to operate.

4. A method for operating a substation that contains switchgear or controlgear, configured for unmanned operation and maintenance and disposed in an inner room that is hermetically enclosed by an outer housing, the method comprising:

locking the inner room against the outer housing by an inner, automatically operated door;

logically controlling locking and de-locking of the door  by evaluation of an automatic sensing of a presence of a human operator outside the inner room and an energy status of current carrying parts of the switchgear and/or bus bars;


providing a robot system having a movement area that extends from the inner room to a human-machine interaction area outside the inner room, but inside substation internal space, where spare parts are stored in a spare parts hand over area, for maintenance; and








providing a substation entry door configured to permit a human operator entry into the substation,

wherein the substation entry door is configured to be unopenable from outside the substation while the inner, automatically operated door is unlocked.

5. The method according to claim 4, 


wherein for maintenance or repair of the robot, an area is predefined as repair and maintenance area, which is located outside the inner room and inside the substation internal space,

where the human operator is allowed to enter, if the inner room, where the switchgear or controlgear of the inner room is energized, is locked by the door of the inner room.



switchgear or controlgear;


a substation entry door configured to permit a human operator entry into and exit from the substation;

an inner room in which the switchgear or controlgear is located, the inner room being hermetically closable by an outer housing and

an inner, automatically operated door lockable against the outer housing; and

a robot system having an acting area that extends from the inner room to a human-machine interaction position outside the inner room, 


wherein the substation has a substation internal space within the substation outside of the inner room,

the substation internal space having a spare parts handover area,


wherein, in the human-machine interaction position, the robot system is configured so as to access the spare parts handover area, and

wherein the substation entry door is configured to be unopenable from outside the substation if the inner, automatically operated door is unlocked.  

2. The substation according to claim 1, further comprising:

human operator presence sensors within the substation internal space,

wherein, if the switchgear or controlgear is energized, the inner, automatically operated door is configured to automatically lock,

wherein inside the inner room only the robot system is allowed to operate.  

4. A method for operating a substation for medium or high voltage, the substation-including switchgear or controlgear disposed in an inner room that is hermetically encloseable in part by an outer housing, the method comprising:


locking the inner room against the outer housing using an inner, automatically operated door;

logically controlling locking and de-locking of the inner, automatically operated door by evaluation of an automatic sensing of a presence of a human operator outside of the inner room and an energy status of current carrying parts of the switchgear or controlgear;

providing a robot system having an acting area that extends from the inner room to a human-machine interaction position outside the inner room; and

wherein, in the human-machine interaction position, the robot system is configured so as to access the spare parts handover area, and

wherein the substation has a substation internal space within the substation outside of the inner room, the 

providing a substation entry door configured to permit the human operator entry into and exit from the substation,

wherein the substation entry door is configured to be unopenable from outside the substation if the inner, automatically operated door is unlocked.  

5. The method according to claim 4, further comprising:

providing a repair and maintenance area, located outside the inner room, for repair or maintenance of the robot system,


wherein, if the switchgear or controlgear is energized, the human operator is allowed to enter the substation internal space only if the inner room is locked by the inner, automatically operated door.


After accounting for functional language differences of “for medium or high voltage” in app. no. 16/727,982 (target application) and “configured for unmanned operation and maintenance” in app. 16/724,479 (instant application) and language differences such as “entry into and exit from” in app. no. 16/727,982 (target application) and just “entry into” in app. 16/724,479 (target application).  App. no. 16/724,479 (instant application) requires “a human-machine interaction area . . . in the substation internal space” and “an area is predefined as repair and maintenance area, which is located . . . inside the substation internal space” whereas app. no. 16/727,982 (target application) does not limit where outside of the inner room the human-machine interaction area can be.  It would have been obvious to one having ordinary skill in the art at the time the invention In re Karlson, 136 USPQ 184.  The Examiner also notes a difference of “the switchgear and/or bus bars” in app. no. 16/724,479 (instant application) which the Examiner believes should be “the switchgear or controlgear” and is raising the issue in co-issued action in app. no. 16/724,479 (instant application).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 4, lines 10-11 requires “the switchgear and/or bus bars.”  Did Applicant intend to claim “the switchgear or controlgear” having antecedence in “switchgear or controlgear” of line 2, or further introduce “bus bars” and claim “the switchgear or controlgear and/or bus bars”?

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  10/20/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835